FILED
                                                         JANUARY 25, 2022
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

BANNER BANK, a Washington                      )         No. 38048-3-III
corporation,                                   )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )
                                               )
REFLECTION LAKE COMMUNITY                      )         UNPUBLISHED OPINION
ASSOCIATION, a nonprofit corporation;          )
and RICK SMITH,                                )
                                               )
                     Respondents,              )
                                               )
JAMES POWERS,                                  )
                                               )
                     Appellant.                )

       LAWRENCE-BERREY, J. — James Powers appeals after the trial court granted

summary judgment in favor of Reflection Lake Community Association and Rick Smith.

He argues the trial court erred by not striking a declaration, and it abused its discretion by

not continuing the summary judgment hearing. We disagree and affirm.

                                           FACTS

       This case stems from an interpleader action filed by Banner Bank to determine the

rights to accounts it holds as between two competing boards of directors for a

homeowners’ association.
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       Reflection Lake Community Association election

       Reflection Lake is a manmade lake in northeast Spokane County. The Reflection

Lake Community Association (RLCA), a nonprofit corporation and homeowners’

association, serves the community around the lake. In the spring of 2020, an ongoing

dispute about management led to the resignation of eight of the nine directors on the

board of directors. The remaining director appointed eight replacements. The newly

appointed board failed to hold the customary annual election in July, and a small number

of community members decided to form an election committee in an effort to persuade

the appointed board to schedule an election.

       In August, members of the election committee went door to door to gather support

for a petition demanding the appointed board hold an election. If the appointed board did

not comply, the signers of the petition also indicated support for removing the appointed

members of the board and holding an election for those positions. The RLCA bylaws

provide that a special meeting to remove and elect directors may be called by 40 percent

of the voting power of the association. The election committee collected signatures from

approximately 70 percent of RLCA members.

       The appointed board refused to hold the election, and the election committee

proceeded with the special meeting and election. To comply with COVID-19 restrictions


                                               2
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


on large gatherings, the election committee mailed a combination ballot and proxy

designation form, allowing RLCA members to simultaneously indicate their vote and

designate the election committee as their directed proxy to cast such votes in the election.

       In late September, the election committee held a special meeting to remove the

appointed board members and elect their replacements. By virtue of their proxy

designations, the election committee represented sufficient voting power to constitute a

quorum for business. As a result of the election, seven of the eight appointed directors

were removed.

       Access to RLCA bank accounts

       Shortly after the election, James Boothby, the newly elected treasurer of the board,

contacted the Washington Secretary of State and began the process of becoming RLCA’s

registered agent. He received confirmation this process was complete on

October 8, 2020. Meanwhile, the ousted members of the appointed board retained

counsel, who contacted Banner Bank on October 6 to inform it there were competing

boards of directors. When Mr. Boothby attempted to sign on as the authorized owner of

RLCA’s accounts on October 8, Banner Bank refused and directed his inquiries to its

legal department.




                                             3
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


        On October 13, Banner Bank notified members of both the elected and appointed

boards that RLCA’s accounts were frozen. In November, Banner Bank filed a complaint

for interpleader, naming as defendants James Powers, president of the appointed board,

Rick Smith, president of the elected board, and RLCA itself.1

        On November 19, 2020, Mr. Powers and other members of the appointed board

filed a separate lawsuit against RLCA, Mr. Boothby, Mr. Smith, and other members of

the elected board, requesting a declaratory judgment that the election was not valid under

the RLCA bylaws or state statutes, a declaratory judgment that the RLCA board had no

control over the water association serving Reflection Lake homes, and a reorganization of

RLCA into two separate community associations.2 Mr. Powers’s counsel in the

interpleader case, William C. Schroeder, also represented the plaintiffs in this second

case.

        RLCA’s motion for summary judgment

        On December 14, 2020, RLCA and Mr. Smith3 filed a motion for summary

judgment in the interpleader action, arguing there was no genuine issue of material fact in



        1
            Spokane County Case No. 20-2-03199-32.
        2
            Spokane County Case No. 20-2-03213-32.
        3
            For succinctness, we will refer to RLCA and Mr. Smith collectively as “RLCA.”

                                              4
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


dispute about whether the election was held in compliance with RLCA’s bylaws and

applicable statutes. The motion was supported by several exhibits, a declaration from a

member of the election committee, a declaration from an RLCA member who voted in the

election and had previously served on the board, and a declaration from Mr. Boothby. A

hearing on the motion was scheduled for January 12, 2021.

       Mr. Schroeder promptly reached out via e-mail to RLCA’s attorney, Tyler Lloyd,

about his intent to schedule depositions of the declarants over December 21-23. On

December 14 and 15, Mr. Lloyd e-mailed about the possibility of pushing back the

summary judgment hearing so the depositions would not conflict with December

holidays. Mr. Schroeder agreed to hold the depositions in the first two weeks of January;

the hearing was ultimately rescheduled for January 29, 2021. On December 21, Mr.

Lloyd provided availability for depositions of all three declarants, but Mr. Schroeder

noted only Mr. Boothby for deposition on January 6. On January 4, Mr. Lloyd confirmed

Mr. Boothby’s deposition and inquired about depositions for the other two declarants. In

response, Mr. Schroeder indicated they would decide after Mr. Boothby’s deposition

whether further depositions were needed.




                                             5
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       Mr. Boothby’s deposition

       Mr. Boothby was deposed on January 6, 2021. After asking some biographical

questions, Mr. Schroeder began asking Mr. Boothby about the formation of the water

association, which was the subject of a separate lawsuit between Mr. Powers and Mr.

Boothby. While Mr. Boothby stated in his declaration that a dispute led to the previous

board’s resignation and while that dispute in fact involved the water association, Mr.

Boothby’s declaration did not anywhere reference the water association. Mr. Lloyd

objected to the relevance of the question in relation to the interpleader action, and Mr.

Schroeder informed him, “I am going to ask the questions I planned on asking.” Clerk’s

Papers (CP) at 148. After another question to Mr. Boothby about the water association,

Mr. Lloyd again objected, leading to a dispute with Mr. Schroeder:

              MR. LLOYD: I will object to the relevance of this whole line of
       inquiry.
              MR. SCHROEDER: Did you just instruct him to not answer?
              MR. LLOYD: I am objecting to the relevance of the question.
              MR. SCHROEDER: I understand your objection. Are you telling
       him to not answer? That’s the important thing.
              MR. LLOYD: Yes.
              [MR. SCHROEDER]: Okay. I’ll put on the record that you’ve just
       been directed to not answer. It’s not a matter of privilege or any other thing
       asserted.
              MR. SCHROEDER: I am going to call an end to the deposition and
       seek a ruling from the Court.

CP at 148. Mr. Schroeder terminated the deposition after 13 minutes.

                                              6
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       Because the deposition was via videoconference software, Mr. Lloyd called Mr.

Schroeder to attempt to continue the deposition after Mr. Schroeder ended the session.

Mr. Lloyd and Mr. Schroder were unable to agree to continue the deposition, although

both later indicated their willingness to do so. Mr. Lloyd sent Mr. Schroeder a letter on

January 6, indicating Mr. Schroeder’s stated intent to seek a court order was unnecessary

and that Mr. Boothby and the two other declarants remained available for depositions on

the subject of the interpleader action.

       Mr. Powers’s motions to strike and continue

       Despite what Mr. Powers’s counsel said when ending the deposition, he did not

seek a ruling from the court on the deposition issue. Nor did he request depositions from

the remaining two declarants. Nor did he file a response to RLCA’s motion for summary

judgment. Instead, Mr. Powers filed a motion to strike Mr. Boothby’s declaration

because of the discovery dispute and a motion to continue the summary judgment hearing.

       In his motion to strike Mr. Powers argued that because instructing a deponent not

to answer is improper, the court should strike the Boothby declaration, order the costs of

the deposition be paid by RLCA, and order that Mr. Powers be permitted to redepose Mr.

Boothby without counsel interfering.




                                             7
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       In his motion to continue, Mr. Powers contended that RLCA scheduled their

summary judgment so that all discovery and the written response would have to be

completed the week of Christmas. He contended that RLCA “balked” when depositions

were requested and that counsel’s interference at Mr. Boothby’s deposition rendered it

pointless. CP at 101. Mr. Powers argued he was refused discovery material and was

entitled to a continuance under CR 56(f).

       Mr. Powers’s motions were noted to be heard on January 29, 2021, at the same

time as RLCA’s summary judgment motion. Due to an error in Mr. Schroeder’s office,

however, Mr. Powers’s motions were not confirmed as required by local rule.4

       SCLR 40(b)(9)(C) required RLCA to serve and file its responsive documents

seven days before the January 29 hearing. RLCA served and filed its response on

January 25, 2021, three days late. Mr. Powers moved to strike the untimely response.

There is no indication the trial court considered RLCA’s responsive documents.




       4
         Spokane County Superior Court local civil rule (SLCR) 40(b)(9)(E) provides in
relevant part: “In the event a motion . . . is to be argued, counsel for the moving party
shall confirm with all opposing counsel that they are available to argue the motion and
then notify the judicial assistant for the assigned judge by 12:00 p.m. three (3) days prior
to the hearing that the parties are ready for the hearing.”

                                              8
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       January 29 hearing

       On January 29, the superior court had before it the motion to strike the declaration,

the motion to continue the summary judgment, and the motion for summary judgment.

Mr. Powers, through counsel, admitted that he failed to confirm his motions. Pursuant to

local rule,5 the court struck Mr. Powers’s motions.

       The court then turned to the summary judgment motion. It assured the parties it

had fully reviewed the record and said the only issue was whether 70 percent of the

association members who signed the petition constituted 40 percent of RLCA’s voting

power, as required by the bylaws to call a special meeting.

       Mr. Powers argued that there were unresolved issues with proxies and

confidentiality due to the unfinished deposition. He stated there were witnesses who had

asked to see records of who held the proxies and the results of the election, and who were

told the information was confidential.

       RLCA argued there was no reasonable debate that the 70 percent of the association

members who signed the petition constituted at least 40 percent of the voting power of

RLCA. While there were some owners who owned multiple lots, it was not a



       5
        SLCR 40(b)(9)(H) provides in relevant part: “Failure to timely comply with these
requirements may result in . . . the motion being stricken from the calendar . . . .”

                                             9
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


community where a single property owner or developer held a majority of the property.

RLCA argued that the question of the proxies was a different issue than the petition

calling the election, instead having to do with the confidential information of which

resident voted for which candidate in the election.

       When invited by the court to argue further against the motion for summary

judgment, Mr. Powers made an oral motion to strike Mr. Boothby’s declaration because

of the dispute during the deposition. RLCA responded that there had been no good faith

effort to resolve the dispute.

       The court noted the issue with Mr. Boothby’s deposition, but found that “the

evidence and record are overwhelming in that there really are no disputed material facts

between the parties and summary judgment is appropriate as a matter of law.” Report of

Proceedings (RP) at 16. It found that the evidence in the record “undisputedly indicates

that the special meeting requirement of 40 percent was triggered” by the election

committee’s petition. RP at 17. The court noted that if Mr. Powers could show that the

70 percent of members who signed the petition did not collectively hold 40 percent of the

voting power, it would be inclined to change its ruling, but that Mr. Powers had failed to

demonstrate there was a genuine dispute on that fact.

       Mr. Powers appeals.


                                            10
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


                                         ANALYSIS

       A.     THE LOCAL RULE IS NOT INCONSISTENT WITH CR 56(f)

       Mr. Powers seems to argue that SLCR 40(b)(9)(E)’s requirement that motions be

confirmed is inconsistent with CR 56(f) and is therefore invalid. We disagree.

       CR 83(a) authorizes local superior courts to adopt rules that are not inconsistent

with the general civil rules. Local rules are inconsistent under CR 83(a) when they are

“‘so antithetical that it is impossible as a matter of law that they can both be effective.’”

Sorenson v. Dahlen, 136 Wn. App. 844, 853, 149 P.3d 394 (2006) (quoting Heaney v.

Seattle Mun. Court, 35 Wn. App. 150, 155, 665 P.2d 918 (1983)).

       CR 56(f) neither requires nor prohibits timely confirmation of a motion to continue

a summary judgment hearing. For this reason, SLCR 40(b)(9)(E)—which requires all

motions to be timely confirmed—is not antithetical to CR 56(f).

       Mr. Powers also asserts that the trial court treated his noncompliance with the local

rule as dispositive of the summary judgment motion. We disagree.

       The trial court treated the motions as separate. After ruling that it would not

consider Mr. Powers’s motions, the trial court heard arguments on RLCA’s summary

judgment motion. Because there were no genuine issues of material fact and the record




                                              11
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


confirmed that the elected board was duly elected in accordance with its by-laws, the trial

court granted RLCA’s summary judgment motion.

       Mr. Powers also argues that SLCR 40(b)(9)(H) does not provide that default or

summary dismissal are among the consequences for failing to properly confirm a

responsive motion. There are two reasons why this argument fails.

       First, Mr. Powers’s motions were not responsive motions, if there is such a thing.

He was asking the trial court for affirmative relief and SLCR 40(b)(9)(E) required him to

confirm his motions. He admitted that his office failed to do so. SLCR 40(b)(9)(H)

authorized the trial court to strike the unconfirmed motions.

       Second, Mr. Powers’s assertion that his noncompliance with the local rule resulted

in a default or summary judgment is disingenuous. Failure to confirm his motions did not

cause a default or summary judgment to be entered; failure to create a genuine issue of

material fact did.

       B.     MR. POWERS’S MOTIONS TO STRIKE DECLARATION AND TO CONTINUE

       Mr. Powers contends that the trial court erred by declining to strike Mr. Boothby’s

declaration and denying his motion to continue. We disagree.

       We review a trial court’s ruling on a motion to strike a declaration for an abuse of

discretion. Hanson Indus., Inc. v. Kutschkau, 158 Wn. App. 278, 287, 239 P.3d 367


                                            12
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


(2010). We also review its ruling on a request to continue a summary judgment under

CR 56(f) for abuse of discretion. Winston v. Dep’t of Corr., 130 Wn. App. 61, 65, 121

P.3d 1201 (2005). Accordingly, we look to whether the trial court’s decisions were

manifestly unreasonable or based on untenable grounds or reasons. See State v.

McCormick, 166 Wn.2d 689, 706, 213 P.3d 32 (2009).

       Mr. Powers’s motion to continue and motion to strike were not filed in accordance

with local rules. As discussed above, the court was within its discretion to decline to hear

the motions on that basis. Even had the court reached the merits, for the reasons

explained below, it would have been well within its discretion to decline to grant relief to

Mr. Powers.

              1.     Motion to strike

       Mr. Lloyd’s instruction to Mr. Boothby not to answer a nonprivileged question was

improper. See CR 30(h)(3). Mr. Powers argues this impropriety renders Mr. Boothby’s

declaration inadmissible and the trial court erred by failing to strike the declaration. He

provides no support for the contention that impropriety in a deposition renders the

deponent’s declaration inadmissible. Nor does he provide support for the contention that

striking Mr. Boothby’s declaration is the appropriate remedy for the improper instruction




                                             13
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


not to answer. His cited authority merely establishes that the instruction not to answer

was improper—but that proposition is apparent on the face of the rule.

       We note that Mr. Boothby’s declaration was unimportant to the trial court’s

determination to grant summary judgment. Mr. Boothby’s declaration, which contained

very little detail about the election, was redundant to the other declarations. The

declaration that attached several exhibits and the declaration of the election committee

member were sufficient in themselves to establish that the election was valid. Even had

the trial court struck Mr. Boothby’s declaration, summary judgment still would have been

appropriate.

               2.     Motion to continue

       A trial court may continue a motion for summary judgment under CR 56(f) if the

nonmoving party presents affidavits stating reasons why “the party cannot present by

affidavit facts essential to justify the party’s opposition.” Conversely, it

       may deny a motion for a continuance when (1) the requesting party does not
       have a good reason for the delay in obtaining the evidence, (2) the
       requesting party does not indicate what evidence would be established by
       further discovery, or (3) the new evidence would not raise a genuine issue
       of fact.




                                              14
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


Butler v. Joy, 116 Wn. App. 291, 299, 65 P.3d 671 (2003) (citing Tellevik v. Real Prop.

Known as 31641 W. Rutherford St., 120 Wn.2d 68, 90, 838 P.2d 111, 845 P.2d 1325

(1992)).

       Here, the first basis for denying a continuance is met. After opposing counsel

objected, Mr. Powers did not attempt to question Mr. Boothby about the election. The

record shows that such questions would have been permitted, which would have allowed

Mr. Powers to respond to the summary judgment motion. Nor did Mr. Powers, through

counsel, follow through with deposing the two other declarants about the election. The

most important declarant to depose about the election was the election committee

member. Had the election committee member been deposed and opposing counsel

objected to questions about the election, a CR 56(f) continuance certainly would have

been justified.

       We conclude that the trial court did not abuse its discretion in denying Mr.

Powers’s motion to strike Mr. Boothby’s declaration and in denying his motion to

continue the summary judgment hearing.




                                            15
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


       C.     OTHER ASSIGNMENTS OF ERROR

       Mr. Powers contends the trial court erred by (1) requesting he file a motion for

reconsideration while simultaneously denying him discovery, (2) by failing to list the

documents it considered in its order, and (3) by entering findings of fact.

              1.     Direction to file reconsideration

       Mr. Powers assigns error to the trial court’s invitation for him to file a

reconsideration motion while simultaneously dismissing the case and ending discovery.

The record reflects that, notwithstanding his failure to respond to RLCA’s motion for

summary judgment or orally demonstrate a genuine issue of material fact, the trial court

invited Mr. Powers to “come back on a motion to reconsider or otherwise show me that

that 70 percent demonstrated in the record did not equate to 40 percent of the voting

power requirement.” RP at 18. It is unclear why Mr. Powers challenges the trial court’s

invitation to present additional evidence, evidence that as the outgoing president he might

have. Mr. Powers devotes no argument in his brief to this assignment of error, and we do

not consider it further. See Yakima County v. E. Wash. Growth Mgmt. Hrg’s Bd., 146

Wn. App. 679, 698, 192 P.3d 12 (2008).




                                              16
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


              2.     Failure to list documents in the summary judgment order

       Mr. Powers also assigns error to the trial court’s failure to list the documents it

considered in its summary judgment order.

       Under CR 56(h), the order granting summary judgment must “designate the

documents and other evidence called to the attention of the trial court.” Similarly, under

RAP 9.12, the appellate court considers only “evidence and issues called to the attention

of the trial court” when reviewing a summary judgment. These rules exist so that the

appellate court can engage in the same inquiry as the trial court in its de novo review of

the summary judgment. See McLaughlin v. Travelers Commercial Ins. Co., 196 Wn.2d

631, 637, 476 P.3d 1032 (2020).

       On appeal, Mr. Powers does not argue that the declarations were insufficient to

warrant summary judgment. Rather, he argues the trial court erred in denying his motion

to strike and his motion to continue the summary judgment hearing. These arguments do

not require us to conduct a de novo review. The error raised here by Mr. Powers does not

require remand for correction or any other relief.

              3.     Findings of fact in the summary judgment order

       Mr. Powers also argues the trial court’s findings of fact in its summary judgment

order are superfluous. He is correct. Chelan County Deputy Sheriffs’ Ass’n v. Chelan


                                             17
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass’n


County, 109 Wn.2d 282, 294 n.6, 745 P.2d 1 (1987). But once again, this error does not

require remand for correction or any other relief.

       ATTORNEY FEES

       RLCA argues Mr. Powers’s appeal is frivolous and attorney fees should be

awarded to it. We agree.

       Under RAP 18.9(a), the Court of Appeals may award attorney fees as a sanction

for filing a frivolous appeal. An appeal is frivolous “‘if there are no debatable issues

upon which reasonable minds might differ and it is so totally devoid of merit that there

[is] no reasonable possibility of reversal.’” State v. Chapman, 140 Wn.2d 436, 454, 998

P.2d 282 (2000) (alteration in original) (quoting State ex rel. Quick-Ruben v. Verharen,

136 Wn.2d 888, 905, 969 P.2d 64 (1998)).

       The issues raised by Mr. Powers either misconstrue the record, are easily affirmed

under an abuse of discretion standard of review, or do not result in any relief. Through

counsel, Mr. Powers could have questioned Mr. Boothby and the other declarants about

the election, but when given the opportunity, chose not to. This, combined with the

discretionary nature of the trial court’s rulings, convince us that Mr. Powers failed to raise

any debatable issue that might result in a reasonable possibility of reversal. Subject to its

compliance with RAP 18.1(d), we award RLCA its reasonable attorney fees on appeal.


                                             18
No. 38048-3-III
Banner Bank v. Reflection Lake Cmty. Ass 'n


       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.

WE CONCUR:




Pennell, C.J.
                                              ~~ •.:r.
                                          Fearing, J.




                                            19